Citation Nr: 1523357	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  04-44 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a myocardial infarction, claimed as a heart disability, including as secondary to a service-connected psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

McBrine, M., Counsel


INTRODUCTION

The Veteran served on active duty from October 1955 to March 1956. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which in pertinent part denied the Veteran's claim for service connection for a myocardial infarction. 

In June 2006, the Veteran testified before the undersigned Acting Veterans Law in a videoconference hearing.  A transcript of this proceeding has been associated with the claims folder. 

The Board has previously remanded this claim several times for additional evidentiary development in June 2008, March 2009, September 2010, September 2011, and August 2012, April 2013, and June 2014.

In April 2013, the Board again remanded the issue listed above to the agency of original jurisdiction (AOJ) for additional evidentiary development. VA subsequently lost the Veteran's claims file.  In January 2014, the Appeals Management Center (AMC) initiated an unsuccessful search for the Veteran's claims file.  The AMC attempted to reconstruct the file, and issued a March 2014 Supplemental Statement of the Case (SSOC) denying the Veteran's claims.  Additional remand was required in June 2014.  The Veteran's reconstructed claims file has been returned to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).





FINDING OF FACT

The preponderance of the evidence is against a finding that any cardiac condition
was incurred during active service or is causally or etiologically related to any
disease injury or incident during service, to include as secondary to the Veteran's service connected psychiatric disability.


CONCLUSION OF LAW

A cardiac condition was not incurred in or aggravated by service and is not otherwise etiologically related to service, to include as secondary to any service connected disability.  38 U.S..CA §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2014) 38 CFR §§ 3.303, 3.307, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Stegall Considerations

As noted above, the Board previously remanded this claim numerous times for further development, most recently in April 2013 and June 2014.  Reasons for remand have included to obtain records, examination and addenda opinions, and for the AOJ to provide an accounting regarding reconstructing the Veteran's missing claims file, ensuring compliance with the pertinent provisions of VA's Adjudication Manual, specifically M21-1MR, Part III, Subpart ii, Chapter 4, Section D.  Further addendum opinions were obtained in June and November 2014, and the claims were readjudicated in a December 2014 SSOC.  A February 2015 SSOC ensured compliance with the remaining directives.  Thus, there is compliance with the Board's remand instructions, as to those claims being finally decided in this decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the Department of Veterans Affairs (VA) has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. 

VCAA letters dated in January 2003, August 2003, August 2006, October 2005, August 2012, and May 2013, as well as the prior June 2008, March 2009, September 2010, September 2011, and August 2012, April 2013, and June 2014 Board remands, fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

Continuously during the course of this appeal, the Veteran has been represented by an experienced Veterans Service Organization who has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's VA medical records, and service treatment records, as well as service personnel records, are in the file.  He has not identified any other potentially relevant records that have yet to be associated with the claims file.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).   In this case, the Veteran was afforded numerous VA examinations, with opinions, discussed in detail below.  Based on the foregoing, the Board finds the examination report and subsequent addendums to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for increased ratings which are being decided here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claims.

The United States Court of Appeals for Veterans Claims (Court) has also held that the provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) the duty to explain fully the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

During the prior Board hearing, the undersigned identified the issues on appeal and queried the Veteran as to whether there were any relevant records which needed to be obtained.  Additionally, the undersigned specifically discussed the significance of medical nexus evidence in his case and the types of factors which the undersigned would consider in evaluating the evidence.  The Board thereby fulfilled its duty under Bryant.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006).





Legal Criteria

The Veteran and his representative essentially contend that the Veteran's myocardial infarction that he suffered in 1998 is either directly related to service, or secondary to a service connected disability, specifically his service connected psychiatric disability.  For the reasons stated below, the Board will deny this claim, as the preponderance of the current evidence of record indicates that the Veteran's myocardial infarction was not related to service or secondary to, or aggravated by, any service connected disability.

Service connection may be granted for a disability resulting from disease or injury
incurred in or aggravated by service.  38 U.S.C.A §§ 1110, 1131, 38 C F R §
3.303(a).  Service connection may also be granted for any disease diagnosed after
discharge when all of the evidence, including that pertinent to service, establishes
that the disease was incurred in service.  38 C.F.R. § 3 303(d).

Direct service connection may not be granted without evidence of a current
disability, in service incurrence or aggravation of a disease or injury, and a nexus
between the claimed in service disease or injury and the present disease or injury.
38 U.S.C.A § 1112, 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498
506 (1995) affd, 78 F.3d. 604 (Fed Cir 1996).

Further, secondary service connection will be granted when a disability is proximately due to or the result of a service connected disease or injury.  38 C.F.R. §  3.310 (2014).  Secondary service connection may be established for a disorder which is aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

Service connection for certain diseases, such as ischemic heart disease, which includes myocardial infarction, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  

In the absence of presumptive service connection, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(c) (2014), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."   See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit recently overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also 38 C.F.R. § 3.309(a).  

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).

Taking into account all relevant evidence, the Board finds that service connection is not warranted for a myocardial infarction, as either directly related to service, or secondary to any service connected disability.  

Reviewing the relevant evidence of record, in January 1956 in service, the Veteran reported to the clinic with pain that he described as needles around his heart, that became worse with eating.  No murmur or arrhythmia was noted.  The Veteran was given an antispasmodic mixture with relief of symptoms, and no further treatment.  There is no further evidence in service of any cardiac condition.

In November 1998, a private cardiology consult was undergone following a history of angina chest pains over the previous two weeks.  An electrocardiogram (EKG) was conducted which showed evidence of ST segment elevation in leads II, III, and aVF, considered very suggestive of evolving inferior wall infarction.  However, a subsequent EKG performed showed marked improvement.  The clinical impression was of an acute evolving inferior wall myocardial infarction; history of recent myocardial infarction.  The recommendation was for continuous cardiac monitoring, and then further evaluation with stress testing and a coronary angiography.  One day later, however, an angiogram study revealed a finding of normal coronary arteries. 

The Veteran underwent another private cardiological consult in April 2002.  From the Veteran's reported history, it was ascertained that he apparently sustained a myocardial infarction at the age of 32.  According to the history as obtained, at the age of 50 he again had severe chest discomfort and was diagnosed with another myocardial infarction.  At that time, he underwent coronary angiography and was told that his coronary arteries were normal.  For the next several years, he had occasional chest pains.  Then about four years ago, in 1998, he had severe chest pain radiating down the left arm and had syncope while in bed.  Upon treatment, and EKG before an angiogram was suggestive of an acute infarction.  When given thrombotics and catheterized the next day, that study revealed "normal" coronary anatomy.  He was told he had the heart of a 17-year old and was eventually discharged home.  According to the Veteran, about two months ago he had another abnormal EKG and was told he was "having a heart attack," but his attempt to get emergency treatment was delayed for over an hour and he simply left the emergency room.  The Veteran now continued to have a heavy, pressure feeling in the chest which could last all day long, and was not worsened by activity. 

After a physical exam, the impression given was of possible history of multiple myocardial infarctions with normal coronary anatomy.  The etiology of this remained unclear to the treating physician, and he noted there were no records available to substantiate the medical history given by the Veteran.  It was considered conceivable that the Veteran may have had a history of coronary spasm with resultant infarction at some point.  Alternatively, he may have truly had a myocardial infarction at one point with a persistently abnormal EKG.  It appeared that each physician the Veteran saw would obtain and EKG and move rapidly into inpatient work-up, without going back and reviewing EKGs over the last few years to determine whether these T wave changes were chronic in nature. 

A June 2003 treatment summary from a private cardiologist states an assessment of a possible myocardial infarction.  The remainder of the diagnostic assessment indicates that the Veteran did have an EKG that had been quite abnormal with persistent inferolateral T wave inversion, and that he continued to have episodic symptoms.  Recently another angiogram had been performed with only minimal coronary disease though.  On a follow-up visit more than two years later, in September 2005, the Veteran was found to have no evidence of significant coronary disease at that time, based on review of coronary angiography and intravascular ultrasonography that did not find any evidence of significant stenosis.

In December 2005, the Veteran was admitted to another private hospital after feeling lightheaded and developing some pressure in the left chest without radiation. The assessment given after evaluation was of atypical chest pain, with cardiac enzymes negative, probably noncardiac and possibly an anxiety type of reaction; and history of atherosclerotic heart disease with possible myocardial infarction in the past. 

In view of the convoluted medical history to this point, and to obtain a more definitive portrayal of the Veteran's current state of cardiovascular health, he was directed to undergo VA Compensation and Pension examination by a cardiologist. 

A June 22, 2006 cardiac catheterization report found the Veteran to have a final diagnosis of minimal coronary artery disease.

In a July 2009 VA examination report, the examiner noted that the Veteran described episodes of atypical chest pain, which he felt was related to an episode of chest pain in service.  The examiner assessed the Veteran with an atrial fibrillation that was probably due to his mitral valve chronic mitral regurgitation.  The examiner indicated that the Veteran's mitral regurgitation was mostly likely from a congenital defect of the mitral valve known as myxomatous degeneration, and that at some point in the future he might need mitral valve surgery.  The VA examiner also diagnosed a psychiatric disorder that involved anxiety and depression.

In his February 2011 addendum opinion, the July 2009 VA examiner further addressed the key issues involving this case, in pertinent part stating:

There is no evidence that this man has coronary artery disease or has ever had a heart attack, and I do not know from where that impression has arisen.  He certainly has a long history of atypical chest pain and has undergone any number of tests to evaluate him for possible coronary disease, but the definitive study was the demonstration of normal coronary arteries and normal left ventricular systolic function by cardiac catheterization in our laboratory on June 22, 2006.  Since that catheterization, he has continued to complain of chest pain and has had several more noninvasive studies, including a chemical stress nuclear perfusion test done yesterday that demonstrated a small fixed apical perfusion defect. In view of his previous known normal coronaries in 2006, this is likely to be within normal limits. Therefore, any exposure to tear gas, or any past history of chest pain, or any relationship to his service-connected psychiatric disorder is irrelevant.  There are many causes of chest discomfort, including psychogenic ones, and I can only speculate as to the origin of his symptoms that are associated with his anxiety and panic attacks, they are extremely unlikely to be due to coronary artery disease. 

The opinion continued to state that the Veteran's atrial fibrillation was very likely due to his increasingly severe mitral regurgitation, as documented over the course of several EKGs, and the cause of which was almost certainly a congenital weakness of the mitral valve and its support structure, and not an incident of military service or service-connected disability.  The opinion also indicated the finding that there was virtually no evidence to support a diagnosis of coronary disease, again citing the 2006 cardiac catheterization study that showed normal coronary arteries.  Moreover, according to the evaluating physician, these observations were predicated upon his review of the Veteran's claims file.

In February 2011, a VA carido consult report indicated that the Veteran had a long history of very atypical chest pain, and intermittent atrial fibrillation for some time.  His major cardiac problem was actually mitral regurgitation which had been getting more severe on sequential echoes.  The mitral regurgitation was almost certainly due to myxomatous degeneration of the mitral valve, which is a congenital defect of the mitral valve and its support structures.  The examiner noted that the Veteran's chest pain syndrome was closely bound up with his anxiety disorder.  The examiner noted that efforts to reassure the Veteran about the lack of evidence for him having coronary artery disease in the past have only produced severe anxiety episodes.  The examiner stated that the Veteran could develop coronary artery disease, however, he did not have it at present.

In May 2012, the Veteran was found to have severe mitral regurgitation, but was not yet a candidate for valve surgery.  The examiner indicated that the Veteran's main problem was his psychiatric condition, which included a severe anxiety disorder with panic attacks.  It was noted that the Veteran was fixated in the past on his chart pain and whether it was related to a possible service connected disability of coronary artery disease, in spite of having normal coronaries by catheterization in 2006.  The examiner indicated that he was unable to explain this to the Veteran without causing him to have an anxiety attack.

In a September 2012 VA examination addendum report, the examiner noted the long history he had with the Veteran including providing him with a VA compensation and pension examination in July 2009, and also discussed the Veteran's extensive medical history.  The examiner indicated that the Veteran had no evidence of coronary artery disease or ischemic heart disease, at least as of a normal coronary angiogram in 2006.  It is remotely possible that he has developed some coronary disease since then, but the examiner felt that was unlikely.  The examiner noted that the Veteran does have a significant cardiac condition in the form of valvular heart disease.  He has a severe mitral regurgitation, most likely due to a congenital abnormality or the structure of the mitral valve and supporting apparatus.  This condition has nothing to do with military service.  He also had mild to moderate aortic regurgitation likely due to hypertension.  He has had atrial fibrillation documented since 2007, most likely due to mitral regurgitation, and the examiner also noted that the Veteran obviously had a severe psychiatric disorder.  The examiner indicated that it was certainly possible that the Veteran would eventually have to be considered for surgical repair of his mitral valve, and that his mitral regurgitation would lead, if it had not already, to a substantial disability.

In an October 2012 VA examination report, the Veteran was specifically found to not have ischemic heart disease, or coronary artery disease, at that time.  In support of this opinion, the examiner cited evidence that showed no evidence of ischemic heart disease or coronary artery disease, including a June 2006 cardiac catheterization which showed normal coronary arteries in June 2009, and that an MRI had been ruled out.  He noted other physicians had found a history of atrial fibrillation and mitral regurgitation, but no evidence of coronary artery disease.

A VA examination report, dated February 2014, concluded that the Veteran's heart condition was more likely related to his history of hyperlipidemia, and age.  Further, the examiner noted that cardiovascular disease was common in the general population, affecting the majority of adults over 60, and noted the risk factors for coronary artery disease.  Additionally, the examiner noted that there is no correlation between tear gas and cardiovascular disease.  An addendum, dated March 2014, clarified the examiner's opinion to indicate that the Veteran's heart condition was not caused or aggravated by his service connected anxiety disorder and depressive disorder.

Therefore, taking into account all relevant evidence of record, the Board finds that service connection is not warranted for any cardiac disorder, to include as secondary to, or aggravated by, a psychiatric disorder.  The overwhelming medical evidence of record indicates that the Veteran's primary problem is mitral regurgitation due to a congenital mitral valve defect.  As noted above, congenital defects cannot be considered disabilities for VA purposes.  Further, all of the medical opinion evidence of record indicates that the Veteran's heart condition is in no way related to service nor could it be caused or aggravated by the Veteran's service connected psychiatric disorder.  The Board does not doubt that it is the Veteran's sincere and honest belief that his current cardiac condition is related to service; however, as a lay person, he lacks the requisite medical knowledge to make such a technical finding as to what specific cardiac disorder he has, and whether it can be medically related to service.  The Board finds far more probative the numerous medical opinions submitted by medical professionals, based on a thorough examination of the Veteran and review of his record, who all essentially agree that the Veteran has no cardiac condition related to service.

As such, the Board finds the preponderance of the evidence of record to be against this claim.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a myocardial infarction, claimed as a heart disability, including as secondary to a service-connected psychiatric disability, is denied.



____________________________________________
N. Rippel
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


